Case 2:21-cv-00678-JS-AYS Document 64-6 Filed 05/27/21 Page 1 of 1 PageID #: 894




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 In re HAIN CELESTIAL HEAVY METALS                 Case No.: 2:21-cv-00678-JS-AYS
 BABY FOOD LITIGATION
                                                   [PROPOSED] ORDER GRANTING
 This Document Relates To: All Actions             MOTION TO APPOINT GARY F. LYNCH
                                                   AND JEFFREY K. BROWN AS INTERIM
                                                   CO-LEAD CLASS COUNSEL AND
                                                   JUDGE JOHN G. MARKS (RET.) AS
                                                   LIAISON COUNSEL



          This Court, having considered Plaintiffs Lisa Gray and Heather Age Motion to Appoint

 Gary F. Lynch and Jeffrey K. Brown as Interim Co-Lead Class Counsel and Judge John G. Marks

 (Ret.) as Liaison Counsel (“Motion”), and good cause appearing, IT IS HEREBY ORDERED:

          1.     the Motion is GRANTED;

          2.     the Court hereby appoints Gary F. Lynch of Carlson Lynch, LLP and Jeffrey K.

 Brown of Leeds Brown Law, P.C. as Interim Co-Lead Class Counsel, and Judge John G. Marks

 (Ret.). as Liaison Counsel.


 Dated:
                                                        HON. JOANNA SEYBERT
                                                    UNITED STATES DISTRICT JUDGE




                                               1
